              Case 2:21-cv-00743-RSM Document 29 Filed 07/29/21 Page 1 of 4


                                                      THE HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON

 8

 9
      ANN      JOHNSON,        AS  THE Case No.: 2:21-cv-00743-RSM
10    REPRESENTATIVE OF A CLASS OF
      SIMILARLY SITUATED PERSONS, AND
11    ON BEHALF OF THE ROYAL CARIBBEAN
      CRUISES LTD. RETIREMENT SAVINGS STIPULATION AND ORDER
12    PLAN,                            REGARDING AMENDED COMPLAINT
                                       AND DEADLINE TO ANSWER OR
13
                   Plaintiffs,         OTHERWISE RESPOND
14
             v.                                          Noting Date: July 27, 2021
15
      RUSSELL INVESTMENT MANAGEMENT
16    LLC,
17
                         Defendant.
18

19

20
            Pursuant to Local Rules 7(d)(1) and 10(g), Plaintiff Ann Johnson, as representative of a
21
     class of similarly situated persons, and on behalf of the Royal Caribbean Cruises Ltd. Retirement
22
     Savings Plan, and Defendant Russell Investment Management, LLC (“RIM”) (collectively, the
23
     “Parties”), by and through their undersigned counsel and subject to the approval of the Court,
24
     hereby stipulate and agree that Plaintiff Ann Johnson may file an amended complaint on or before
25
     August 30, 2021, that an answer or response to the original complaint is not required, and that the
26

     STIPULATION AND ORDER REGARDING AMENDED COMPLAINT                     NICHOLS KASTER PLLP
     -1                                                                   80 South Eighth Street, Ste. 4700
     CASE NO. C21-743RSM                                                      Minneapolis, MN 55402
                 Case 2:21-cv-00743-RSM Document 29 Filed 07/29/21 Page 2 of 4



 1   deadline to answer or otherwise respond to the amended complaint shall be September 30, 2021.1

 2   Plaintiff avers that there is good cause to enter into this stipulation to ensure that the proper parties

 3   are before the Court. Further, this stipulation is not made for purposes of delay, but rather to ensure

 4   that the contemplated amendments are made before Defendants respond to the existing Complaint.

 5           Accordingly, the Parties request that the Court approve this stipulation and enter the

 6   subjoined order to set the time for Plaintiff Ann Johnson to file an amended complaint to August

 7   30, 2021, for Defendants to answer or otherwise respond to the amended complaint to September

 8   30, 2021.

 9           In light of the amendments to the Complaint described herein, the Parties also request that

10   the Court extend the Initial Scheduling Dates set forth in the Court’s order dated June 30, 2021

11   (Dkt. No. 25) (the “June 30th Order”), until the proper parties are before the Court and the

12   operative complaint has been filed and served.2 Subject to the approval of the Court, the Parties

13   propose that revised proposed Initial Scheduling Dates, addressing the deadlines for the FRCP
14   26(f) Conference, Initial Disclosures, and Combined Joint Status Report and Discovery Plan as
15   Required by FRCP 26(f) and Local Rule CR 16, be submitted by the parties to the amended
16   complaint within 10 days of service of the amended complaint on all defendants.
17           Defendant does not waive any defenses by entering into this stipulation.
18   IT IS SO STIPULATED this 27 of July, 2021.
19   PERKINS COIE LLP                                 SCHROETER GOLDMARK & BENDER, P.S.
20
     By s/_Nicola C. Menaldo                          By s/ Lindsay L. Halm
21   Karl J. Ege, Esq., WSBA #4796                    Lindsay L. Halm, Esq., WSBA #20714
     Nicola C. Menaldo, Esq., WSBA #44459             810 Third Avenue, Suite 500
22
     1
23     Plaintiff seeks to file an amended complaint to remove RIM as a defendant, add Russell
     Investments Trust Company (“RITC”) as a defendant, and add Royal Caribbean Cruises Ltd. and
24   the Royal Caribbean Cruises Ltd. Retirement Savings Plan Administrative Committee and
     Investment Committee as additional defendants.
25   2
      The June 30th Order set the deadlines for the FRCP 26(f) Conference, Initial Disclosures, and a
26   Combined Joint Status Report and Discovery Plan for July 30, 2021, August 6, 2021, and August
     13, 2021, respectively.
     STIPULATION AND ORDER REGARDING AMENDED COMPLAINT                         NICHOLS KASTER PLLP
     -2                                                                       80 South Eighth Street, Ste. 4700
     CASE NO. C21-743RSM                                                          Minneapolis, MN 55402
             Case 2:21-cv-00743-RSM Document 29 Filed 07/29/21 Page 3 of 4


     1201 Third Avenue, Suite 4900        Seattle, Washington 98104
 1   Seattle, Washington 98101            Telephone: (206) 622-8000
 2   Telephone: (206) 359-8000            halm@sgb-law.com
     kege@perkinscoie.com
 3   nmenaldo@perkinscoie.com             NICHOLS KASTER, PLLP

 4   MILBANK LLP                          Paul J. Lukas, MN Bar No. 22084X*
                                          Kai H. Richter, MN Bar No. 0296545*
 5
     Sean M. Murphy, Esq.*                Brock J. Specht, MN Bar No. 0388343*
 6   Robert C. Hora, Esq.*                Ben Bauer, MN Bar No. 0398853*
     Vanessa Gonzalez-Ahmed, Esq.*           *admitted pro hac vice
 7   Maria Esperanza Ortiz, Esq.*         4700 IDS Center
        *admitted pro hac vice            80 S 8th Street
 8   55 Hudson Yards                      Minneapolis, MN 55402
     New York, NY 10001                   Telephone: 612-256-3200
 9
     Telephone: (212) 530-5688            Facsimile: 612-338-4878
10   smurphy@milbank.com                  lukas@nka.com
     rhora@milbank.com                    krichter@nka.com
11   vgonzalez-ahmed@milbank.com          bspecht@nka.com
     mortiz@milbank.com                   bbauer@nka.com
12
     Attorneys for Defendant              Attorneys for Plaintiff Ann Johnson
13
     Russell Investment Management, LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER REGARDING AMENDED COMPLAINT          NICHOLS KASTER PLLP
     -3                                                        80 South Eighth Street, Ste. 4700
     CASE NO. C21-743RSM                                           Minneapolis, MN 55402
              Case 2:21-cv-00743-RSM Document 29 Filed 07/29/21 Page 4 of 4


                                                 ORDER
 1

 2          Based on the foregoing stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff

 3   Ann Johnson may file an amended complaint on or before August 30, 2021.

 4          IT IS FURTHER ORDERED that an answer or response to the original complaint is not
 5
     required, and that defendants named in the amended complaint shall answer or otherwise respond
 6
     to the amended complaint on or before September 30, 2021.
 7
            IT IS FURTHER ORDERED that parties named in the amended complaint shall provide
 8
     the Court with revised proposed Initial Scheduling Dates, addressing the deadlines for the FRCP
 9

10   26(f) Conference, Initial Disclosures, and Combined Joint Status Report and Discovery Plan as

11   Required by FRCP 26(f) and Local Rule CR 16, within 10 days of service of the amended
12   complaint on all defendants.
13
            DATED this 29th day of July, 2021.
14

15

16

17                                               A
                                                 RICARDO S. MARTINEZ
18                                               CHIEF UNITED STATES DISTRICT JUDGE

19

20   Presented by:
21   s/ Lindsay L. Halm
     Lindsay L. Halm, Esq., WSBA #20714
22   SCHROETER GOLDMARK & BENDER, P.S.
23   810 Third Avenue, Suite 500
     Seattle, Washington 98104
24   Telephone: (206) 622-8000
     halm@sgb-law.com
25
     Attorneys for Plaintiff Ann Johnson
26

     STIPULATION AND ORDER REGARDING AMENDED COMPLAINT                  NICHOLS KASTER PLLP
     -4                                                                80 South Eighth Street, Ste. 4700
     CASE NO. C21-743RSM                                                   Minneapolis, MN 55402
